This is an action by husband and wife against defendants, the action of the wife being to recover damages for personal injuries and that of the husband for loss of services. The case was tried at the Ulster Trial Term, and the jury rendered a verdict in favor of the wife for $12,500, and for $250 in favor of the husband. On defendants’ motion the trial justice directed that these verdicts be set aside unless the plaintiff wife stipulated to reduce her verdict to $7,500, and the plaintiff husband to $155. Plaintiffs stipulated to accept the verdicts as reduced but defendants have appealed and the plaintiff wife is now seeking to reinstate the jury’s verdict pursuant to the provisions of section 584-a of the Civil Practice Act. The defendants concede negligence but urge the verdict is excessive and that the trial court erred in receiving in evidence a patch test of a substance used by defendants in the treatment of the plaintiff' wife. We think no error was committed by the trial judge in this respect. We are also convinced that the verdict of $12,500 in favor of plaintiff wife was not excessive. The judgment in favor of the plaintiff wife is modified, on the law and the facts, by reinstating the jury’s verdict, with costs in this court. The judgment in favor of the plaintiff husband for the reduced sum of $155 is affirmed, without costs. The orders appealed from are also affirmed. All concur.